      Case 1:19-cv-10142-PAE-OTW Document 63 Filed 10/08/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JAMES H. BRADY,

                                        Plaintiff,
                        -v-                                             19 Civ. 10142 (PAE)

 IGS REALTY CO. L.P. and PHILIPPE IFRAH,

                                        Defendants.


 JAMES H. BRADY,

                                        Plaintiff,                      19 Civ. 10622 (PAE)
                        -v-

 MARK S. FRIEDLANDER, ESQ., et al.,                                     OPINION & ORDER

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On September 8, 2020, the Court issued an amended opinion and order adopting the Report

and Recommendation of the Honorable Judge Ona T. Wang, U.S. Magistrate Judge and dismissing

pro se plaintiff James H. Brady’s claims in two related actions, each arising from earlier state-court

litigation involving the defendants in those actions. See Brady v. IGS Realty, No. 19 Civ. 10142

(“IGS Realty II”), Dkt. 51 (“September 8 Opinion”); Brady v. Friedlander, No. 19 Civ. 10622

(“Friedlander II”), Dkt. 73. That opinion concluded that most of Brady’s claims were barred by

the Rooker-Feldman doctrine, collateral estoppel, and res judicata, and that any remaining claims

were both untimely and, independently, failed to state a claim upon which relief could be granted.

September 8 Opinion at 9, 19, 21–24. Before the Court now are Brady’s motions for

reconsideration. For the reasons that follow, the Court denies both motions.
      Case 1:19-cv-10142-PAE-OTW Document 63 Filed 10/08/20 Page 2 of 7




I.     Background

       The facts and procedural history are set out fully in the Court’s September 8 Opinion and

Judge Wang’s thorough Report and Recommendation. See id. at 2–5; IGS Realty II, Dkt. 30

(“Report”) at 2–5. In brief, according to his Complaint, Brady was the guarantor on three

corporate leases in a building at 336 West 37th Street in New York City, which was owned by

defendants IGS Realty L.P. (“IGS Realty”) and Philippe Ifrah (collectively, the “IGS

Defendants”). IGS Realty II, Compl. ¶¶ 6–7. In 2009, IGS Realty filed several actions in New

York State court alleging that three corporate tenants owned by Brady had failed to make lease

payments on the units at 336 West 37th Street, and commenced a separate breach-of-contract

action (“IGS Realty I”) against Brady, as guarantor of those leases, seeking payment of the rents

owed. See generally IGS Realty Co., L.P. v. Brady (“IGS Realty I”), Index No. 603561/2009

(N.Y. Sup. Ct. filed Dec. 2, 2019). The latter action—based entirely on Brady’s breach of

contract as to his personal guarantees—concluded on June 26, 2015, with a unanimous jury

verdict against Brady after a trial over which Justice Barry Ostrager presided. IGS Realty II,

Dkt. 5-6 at 437–48. That verdict was sustained on appeal. IGS Realty Co., L.P. v. Brady,

149 A.D.3d 524, 524–25 (1st Dep’t 2017) (rejecting, inter alia, Brady’s “challenges regarding

the jury charges and the verdict sheet”), leave to appeal denied, 31 N.Y.3d 1036 (2018).

       In 2012, while the IGS Realty I action was pending, Brady filed a separate action against

defendant Mark S. Friedlander, Esq. (“Friedlander I”), who in 2009 had briefly represented

Brady in a separate dispute with IGS Realty. See Brady v. Friedlander (“Friedlander I”), Index

No. 156825/2012 (N.Y. Sup. Ct. filed Sept. 30, 2012). That suit alleged, inter alia, breach of

contract, unreasonable legal fees, misrepresentation, and legal malpractice. Id., Dkt. 33-4.

Defendant Winget, Spadafora, Schwartz LLP (“Winget Spadafora”) represented Friedlander in

that action. In 2013, Justice Eileen A. Rakower dismissed most, but not all, of Brady’s claims in

                                                 2
      Case 1:19-cv-10142-PAE-OTW Document 63 Filed 10/08/20 Page 3 of 7




that action. Id., Dkt. 33-5 (“Rakower Order”). In 2018, Friedlander moved for summary

judgment on Brady’s remaining breach-of-contract and unreasonable-fee claims, but Justice

Carmen Victoria St. George, who had been reassigned to the case, denied that motion. Id.,

Dkt. 33-7 (“St. George Order”). However, on July 11, 2019, following additional discovery and

further briefing, Justice Alan C. Marin, after yet another reassignment, granted summary

judgment to the defendants and entered an order dismissing Brady’s remaining claims, citing the

reasons given in a brief ruling to that effect from the bench. Id., Dkt. 33-6 (“Marin Order”).

Brady did not appeal that dismissal.

       In fall 2019, Brady commenced the instant actions in this Court. The first, IGS Realty II,

brought claims challenging the judgment in IGS Realty I, arguing that (1) the state-court decision

there failed to properly adjudicate the validity of the personal guarantees at the center of that

litigation; and (2) the various participants in that litigation, including Justice Ostrager and the

IGS Defendants, had engaged in a conspiracy against Brady. See September 8 Opinion at 9. The

second, Friedlander II, brought claims against those involved in Friedlander I, seeking the

Court’s review of the issues dismissed by Justice Marin in July 2019 and also alleging that the

defendants participated in a conspiracy with Justice Marin in Friedlander I. Id. at 19.

       On July 20, 2020, Judge Wang issued the Report recommending that the Court dismiss

all Brady’s claims in each case. On September 8, 2020, the Court issued its decision doing so.

As to the instant motions, on September 22, 2020, Brady filed one motion for reconsideration as

to the claims dismissed in Friedlander II, see Friedlander II, Dkt. 76 (“Friedlander II Mem.”),

and on September 24, 2020, filed another motion for reconsideration as to the claims dismissed

in IGS Realty II, see IGS Realty II, Dkt. 54 (“IGS Realty II Mem.”). The defendants have each

responded to those motions. See id., Dkt. 58; Friedlander II, Dkts. 79, 81.



                                                   3
       Case 1:19-cv-10142-PAE-OTW Document 63 Filed 10/08/20 Page 4 of 7




II.    Legal Standard

       The standard governing motions for reconsideration “is strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the

court overlooked.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52

(2d Cir. 2012) (citation omitted); see also S.D.N.Y. Local Rule 6.3 (requiring the movant to

“set[] forth concisely the matters or controlling decisions which counsel believes the Court has

overlooked”). Such a motion “is neither an occasion for repeating old arguments previously

rejected nor an opportunity for making new arguments that could have been previously

advanced.” Associated Press v. U.S. Dep’t of Def., 395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005); see

also Goonan v. Fed Reserve Bank of N.Y., No. 12 Civ. 3859 (JPO), 2013 WL 1386933, at *2

(S.D.N.Y. Apr. 5, 2013) (“Simply put, courts do not tolerate such efforts to obtain a second bite

at the apple.”). Rather, reconsideration is appropriate “only when the [moving party] identifies

‘an intervening change of controlling law, the availability of new evidence, or the need to correct

a clear error or prevent manifest injustice.’” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (quoting Virgin Atl. Airways, Ltd. v. Nat’l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)).

III.   Discussion

       A.      IGS Realty II

       In support of his motion for reconsideration as to IGS Realty II, Brady identifies 19

purported errors in the Court’s September 8 Opinion. The vast majority of these “errors” relate to

the same proposition: that the validity of the personal guarantees in IGS Realty I was not decided

against Brady because the jury verdict form did not require findings on each of Brady’s defenses.

See IGS Realty II Mem. at 2–5, 8–15. Therefore, Brady seems to suggest, Rooker-Feldman, res

judicata, and collateral estoppel cannot bar his claims here because he seeks only to litigate issues

                                                  4
       Case 1:19-cv-10142-PAE-OTW Document 63 Filed 10/08/20 Page 5 of 7




the jury did not consider in that first action. Brady also argues that a separate jury instruction given

at his trial was improper, id. at 5–7 (Error Number seven), that defendants had admitted the

Brady’s personal guarantees were void, id. at 8 (Error Number eight), that the First Department did

not hold that Brady’s personal guarantees were enforceable, id. at 15–16 (Error Number 17), that

the Court improperly denied Brady’s request for declaratory relief, id. at 16–18 (Error Number 18),

and that the Court erred in denying Brady leave to replead, id. at 18–19 (Error Number 19).

        As to Brady’s arguments based upon the jury verdict form in IGS Realty I, the Court finds

no basis on which to reconsider its dismissal of Brady’s claims. Construed liberally, this argument

seems to suggest that the New York State Supreme Court either did not properly instruct the jury in

IGS Realty I, or that the jury did not in fact address the defenses Brady presented at his trial. In

either case, that does not alter the Rooker-Feldman analysis. Under that doctrine, district courts

lack jurisdiction to entertain a suit that is “in fact a collateral attack on a final state court

judgment.” Lipin v. Nat’l Union Fire Ins. Co. of Pittsburgh, 202 F. Supp. 2d 126, 133

(S.D.N.Y. 2002); see Hoblock v. Albany Cnty. Bd. of Elections, 422 F.3d 77, 85 (2d Cir. 2005).

If anything, Brady’s instant motion makes clearer than ever that the relief he seeks from this

Court is review and reversal of the state-court judgment against him in IGS Realty I. See IGS

Realty II Mem. at 14 (“Brady’s argument was that the issue of the Personal Guarantees and

Brady’s defenses were not on the three question jury sheets at all and that Brady was unlawfully

and unconstitutionally forced to pay over $1.7 million dollar to IGS Realty based on nothing more

than a jury finding that Plaintiff’s corporations were operating as Banquet halls and not meeting

halls.”). That is precisely what Rooker-Feldman forbids. Accordingly, Brady’s claims regarding

the propriety of the state-court judgment relating to his personal guarantees were properly

dismissed, notwithstanding the content of the verdict form in that case.



                                                      5
      Case 1:19-cv-10142-PAE-OTW Document 63 Filed 10/08/20 Page 6 of 7




       None of Brady’s other arguments present more persuasive grounds for reconsidering the

Court’s holding as to the merits of IGS Realty II. Some present similar challenges to aspects of the

IGS Realty I trial, and are rejected for the reasons given above. See id. at 5–7 (“Brady says he was

forced to pay over $1.7 million dollars to IGS Realty based on nothing more than this false law

shown below that the judge gave the Jury.”). Some are irrelevant. See, e.g., 15–16 (discussing

issues relating to Brady’s appeal of the verdict in IGS Realty I, which did not form basis for any of

the Court’s holdings). Others are simply reprisals of the arguments the Court previously rejected.

Compare, e.g., id. at 16–18 (arguing that courts “always have the right and duty” to issue

declaratory relief), with September 8 Opinion at 18–19 (explaining the limited nature of the

Declaratory Judgment Act). Motions for reconsideration are not “an occasion for repeating old

arguments previously rejected.” Associated Press, 395 F. Supp. 2d at 19. Accordingly, the

Court denies Brady’s motion to reconsider its dismissal of his claims in IGS Realty II.

       Nor does Brady present any grounds for reconsidering the Court’s decision to deny his

request for leave to replead. He does not point to any “controlling decisions or data” that the

Court overlooked in its September 8 Opinion on this point, Analytical Surveys, 684 F.3d at 52,

and so, for the reasons given there, this request is also denied.

       B.      Friedlander II

       Arguing for reconsideration of the Court’s dismissal of his claims in Friedlander II,

Brady takes a somewhat narrower approach. He makes only one argument: that Justice Marin’s

decision dismissing his claims in Friedlander I did not adequately resolve that action and that the

Court should therefore “take over the State Court case against Friedlander that started in 2012,

and abruptly ended on July 11, 2019.” Friedlander II Mem. at 6; see also id. at 7 (“[A]ll

Plaintiff was seeking and is still seeking is the continuation of the James H. Brady v. Mark

Friedlander case that started in 2012 . . . .”). In so arguing, Brady reprises the exact same

                                                  6
       Case 1:19-cv-10142-PAE-OTW Document 63 Filed 10/08/20 Page 7 of 7




arguments already rejected in the Court’s September 8 Opinion: that Justice Marin’s grant of

summary judgment to defendants in Friedlander I did not adjudicate certain claims on the

merits, and that Brady is therefore entitled to this Court’s review both of those claims and of

what Brady characterizes as the state court’s “unconstitutional” decision rejecting them. See id.

at 4, 6–7; September 8 Opinion at 22 (explaining that engaging in such analysis “would itself

require this Court to review the state-court decision below”). For reasons that Brady’s instant

motion crystallizes rather than rebuts, “tak[ing] over the State Court case against Friedlander,”

which Brady lost when it “ended on July 11, 2019,” is impermissible. Friedlander II Mem. at 6;

see also id. at 2 (“The case of James H. Brady v. Mark Friedlander has been an eight-year long

battle that started [in] state court . . . .”); id. at 6 (“The Court is correct that the causes of action

are ‘essentially identical’ to the claims in [Friedlander I] since all Plaintiff was seeking was

supplemental jurisdiction to take over the State Court case against Friedlander”). Accordingly,

Brady’s motion for reconsideration of the Court’s September 8 Opinion as to Friedlander II is

also denied.

                                            CONCLUSION

        The Clerk of Court is respectfully directed to terminate the motions pending at docket 57 in

19 Civ. 10142 and docket 78 in 19 Civ. 10622. These cases remain closed.

        The Clerk of Court is further directed to mail a copy of this order to Brady.

        SO ORDERED.


                                                                PaJA.�
                                                          __________________________________
                                                                PAUL A. ENGELMAYER
                                                                United States District Judge
Dated: October 8, 2020
       New York, New York




                                                     7
